Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 20, 2019

The Court of Appeals hereby passes the following order:

A20A0706. DEMARCUS HAYWOOD v. THE STATE.

      In February 2018, Demarcus Haywood was convicted of multiple counts,
including criminal damage to property, criminal attempt to commit a felony,
terroristic threats, theft by taking, and reckless conduct, for which he was sentenced
to a total of ten years with the first five years to serve in confinement. The trial court
subsequently granted Haywood’s motion for new trial in part for resentencing.
Haywood then filed this direct appeal. We, however, lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.”
Because this action remains pending before the trial court for resentencing, Haywood
was required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the trial court – to appeal. See OCGA § 5-6-34
(b); accord Littlejohn v. State, 185 Ga. App. 31, 32 (363 SE2d 327) (1987) (this Court
lacks jurisdiction to entertain an appeal over a criminal case that is still pending
before the trial court); cf. Keller v. State, 275 Ga. 680, 681 (571 SE2d 806) (2002) (a
criminal case is not final until a sentence has been entered on each conviction).
      Haywood’s failure to comply with the interlocutory appeal procedures deprives
us of jurisdiction over this premature direct appeal, which is hereby DISMISSED. See
Crane v. State, 281 Ga. 635, 635-637 (641 SE2d 795) (2007); Boyd v. State, 191 Ga.
App. 435, 435 (383 SE2d 906) (1989); accord Littlejohn, 185 Ga. App. at 32.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/20/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.